                        Case 19-23739-RAM     Doc 96   Filed 06/17/20   Page 1 of 2




          ORDERED in the Southern District of Florida on June 17, 2020.




                                                                Robert A. Mark, Judge
                                                                United States Bankruptcy Court
_____________________________________________________________________________




                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                          MIAMI DIVISION

        In re:

        CAROLINA DEL VALLE MOLINA                         Case Number 19-23739-RAM
                                                          Chapter 13
                  Debtor.
        _____________________________________/

                   ORDER GRANTING MOTION FOR PROTECTIVE ORDER FILED
                                  BY GLORIA MOLINA

                 THIS CAUSE came before the Court on June 16, 2020 at 9:00 AM on Gloria Molina’s

       Motion for Protective Order [D.E. 87] (“Motion”) and the Court having heard argument of

       counsel, it is
              Case 19-23739-RAM          Doc 96     Filed 06/17/20     Page 2 of 2
Page 2 of 3


        ORDERED AND ADJUDGED:

        1. Gloria Molina’s Motion is GRANTED.

                                             ###

Submitted by:
Timothy S. Kingcade, Esq.
Kingcade & Garcia, P.A.
1370 Coral Way
Miami, FL 33145
Phone: (305) 285-9100
Fax: (305) 285-9542
scanner@miamibankruptcy.com
Attorney Kingcade is hereby directed to serve a copy of this order on all interested parties
immediately upon receipt.
